317 F.2d 365
Mary C. WESTPHAL et al., Appellantsv.COMMISSIONER OF INTERNAL REVENUE.
No. 17059.
United States Court of Appeals Eighth Circuit.
May 21, 1963.

W. B. McCallum, Minneapolis, Minn., for appellant.
Louis Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Atty., Tax Div., Crane C. Hauser, Chief Counsel and Charles Owen Johnson, Atty., Internal Revenue, Washington, D.C., for respondent.
PER CURIAM.


1
Petition to review decision of Tax Court dismissed with prejudice on stipulation.  37 T.C. 340.